DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 02/10/2021.  Claims 1, 17 and 18 have been amended, claims 19 and 20 cancelled and no claims added.  Claims 1-5 and 7-18 are currently pending in the instant invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Remarks of 02/10/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-18 under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Burton et al., US 5,588,965.  Examiner acknowledges that Elam teaches two pilot tubes thus the modified Michael in view of Elam alone would not result in a single lumen inflation tube as claimed.  However upon further search and consideration the art of Burton has come to light wherein a single lumen inflation tube communicates with dual balloons of a surgical catheter.  Therefore Examiner respectfully maintains that the claims remain obvious in view of the prior art as further detailed below. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 7-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael et al., US 3,841,319 in view of Elam, US 4,090,518 and Burton et al., US 5,588,965.
Michael discloses a fluid delivery apparatus (Figure 1, as per Column 2, lines 52-63 for delivery of air thus fluid) comprising a tubular member, including one hollow tube (10) having an inflatable esophageal balloon (20), a proximal portion (that to the clinician-proximal of 16 along the length of 10  including 12, 13 and 14), a distal portion (that to the clinician-distal of 16 along the length of 10, effectively distal of 15, including 20), and a middle portion (that along the length of 10 having 16 therein, effectively between 15 and the most clinician-proximal unit of 16) between the proximal portion and the distal portion, wherein the one hollow tube is dimensioned for positioning of the proximal portion in an oral cavity of a mammal (10 being sized  for insertion through the mouth as recited with 14 being a mouth shield for positioning adjacent the moth thus portions distal thereof being disposed for positioning in the mouth), the middle portion in an oropharynx (20 being dispose din the esophagus during use as per Column 3, lines 42-46 thus necessitating that the middle portion disposed between the proximal and distal portions be dimensioned for disposition in the oropharynx as required to communicate between the mouth and esophagus) of the mammal (a human patient) and the distal portion in an esophagus of the mammal (as per Column 3, lines 42-46) apertures formed within the middle portion of the one hollow (16 as per Column 3, lines 4-10) tube such that fluid introduced into the one hollow tube is output through the apertures to a trachea (communicated to the respiratory passages as recited) wherein the inflatable esophageal balloon is positioned at the distal portion of the one hollow tube (between 15 and 11 as depicted) and dimensioned to occlude the esophagus (sealing at the walls of the esophagus as per Column 3, lines 30-37) and wherein the distal portion of the hollow tube extends through and exits the esophageal balloon (transfixing 20 in a clinician proximal-to-distal direction, terminating at 11).  Michael discloses a single lumen inflation tube (21 and 22 as per Column 3, lines 30-34) extending along the tubular member (by way of 21 thereof, extending  wherein the inflation tube is in communication with the esophageal balloon and configured to inflate (recited) of the inflatable esophageal balloon by connecting a syringe (fully capable of allowing inflation by a syringe, being an inflation tube).  Michael does not disclose an inflatable oral cavity balloon, the inflatable oral cavity balloon is positioned at within the proximal portion of the one hollow tube and dimensioned to occlude inside the oral cavity, which includes both a mouth and a nasal passageway, by inflating within the oral cavity and not contacting the oropharynx and a syringe.
Elam teaches an inflatable oral cavity balloon (Figures 13 and 14, oral cuff 13 as per Column 9, lines 18-25, the cuff being a balloon as per Column 4, lines 14-22)  disposed on an oral mask (oral flange 12, analogous to the stop collar 14 of Michael by being a member disposed about inserted tubes disposed to be adjacent the external opening of the mouth in use) of a proximal portion (clinician proximal) of a fluid delivery apparatus  and dimensioned (being sized and curved to fit in the mouth and be positioned therein and configured to alternately be positioned adjacent 12 thus at the front of the mouth and displaced from the oropharynx) to occlude the oral cavity which includes both a mouth and a nasal passageway (the combined mouth and nasal passageway of the patient as shown in Figure 1) and not contact the oropharynx including a tubular member (a pilot tube for inflation as per Column 4, lines 38-50 of Elam)  configured to inflate the oral cavity balloon by connecting a syringe (23 as per Column 4, lines 59-64 taken to include the associated valve 25)
Elam and Michael are analogous in that both are from the field of tube interfaces for patient ventilation.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal portion of the tubular member of Michael to comprise the oral balloon of Elam thus resulting in Michael comprising an inflatable oral cavity balloon positioned at the proximal portion and dimensioned to occlude the oral cavity which includes both a mouth and a nasal passageway by inflating within the oral cavity and not contacting the oropharynx and also wherein the inflation tube (the combined inflation tubes of Michael and Elam as an assembly) extending into and along the tubular member wherein the inflation tube is in communication with the inflatable oral cavity balloon and the inflatable esophageal balloon, and is configured to inflate the inflatable oral cavity balloon and the inflatable esophageal balloon by connecting a syringe to the inflation tube.  It would have been obvious to do so as the substitution of one known element (a syringe as an inflation means) for another (a bulb) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the inflation means would have yielded predictable results, namely, a compressible volume in communication with inflation lumens for inflation of cuffs.  While the combined Elam and Michael as detailed would result in a delivery apparatus having an esophageal balloon and oral cavity balloon inflated by an inflation tube, the balloons of Elam and Michael alone are each inflated by a respective lumen thus the modified Michael in view of Elam alone would not result in a single lumen inflation tube in communication with both balloons, as opposed to an inflation tube with dual, respective lumens. 
Burton teaches a single lumen (Figure 4, 44 as per Column 6, lines 5-11) for inflating dual balloons (32 and 38) in communication with the two balloons (via respective ports 33 and 39) of a tubular member for insertion in a body of a patient.
Burton and Michael are analogous in that both are from the field of surgical tubes having inflatable balloons.  Therefore it would have been obvious to one of ordinary skill in the art at the time a single lumen inflation tube extending into and along the tubular member wherein the single lumen inflation tube is in communication with the inflatable oral cavity balloon and the inflatable esophageal balloon, and is configured to simultaneously inflate the inflatable oral cavity balloon and the inflatable esophageal balloon by connecting a syringe to the single lumen inflation tube.  It would have been obvious to do so the for the purpose of achieving inflation of balloons as called for in Michael and in Elam in the modified Michael in an art-recognized manner and further for the purpose of doing so with minimal discrete inflation components such as would add complexity and bulk. 

Regarding claim 3, Michael discloses a fluid inlet port (Figure 1, the clinician proximal opening of 13 as per Column 2, lines 59-65) formed through a side (the upper as depicted) of the proximal portion.
Regarding claim 7, the inflatable oral cavity balloon is asymmetric (as depicted in Figure 13 of Elam, having an irregular shape about 16 and 15, thus asymmetric) and dimensioned to both occlude the oral cavity (being an oral cuff that is a balloon) and hold a tongue at a desired position (being interposed between the tongue and lips thus maintaining displacement between the tongue and lips).
Regarding claim 8, said esophageal balloon is  dimensioned (being about the outer surface of 10 and sealing 10 to the esophageal wall as per Column 3, lines 30-34)  to occlude an entire lumen (the entire lumen of the esophagus) and (necessarily, appreciably by maintaining a mechanical seal) prevent reflux of gastric content out of the lumen.
Regarding claim 9, said fluid is air (air supplied to the trachea as per the Abstract of Michael).
Regarding claim 15, air is injected (as per Column 4, lines 59-64 of Elam) via the syringe (23 of Elam in the modified Michael in communication with the oral balloon) thereby delivering air to the inflatable oral cavity balloon so as to allow for inflation (as per Column 4, lines 59-64 of Elam) of the inflatable oral cavity balloon.
Regarding claim 16,  air is injected via the syringe (that of Elam in the modified Michael in place of the bulb of Michael, in communication with the esophageal balloon) thereby delivering air to the inflatable esophageal cavity balloon so as to allow for inflation of the inflatable esophageal cavity balloon (as per Column 3, lines 22-29 of Michael).
Regarding claim 17, the inflated inflatable oral cavity balloon is deflated (as per Column 2, lines 54-57) by withdrawing air through the single lumen inflation tube (of the modified Michael in view of Burton as detailed regarding claim 1) using the syringe (that of Elam in the modified Michael, fluidly coupled to the oral cavity balloon, by way of the valve thereof).
Regarding claim 18, the inflated inflatable esophageal cavity balloon is deflated (as per Column 5, lines 12-16 of Michael) by withdrawing air through the single lumen inflation tube (of the modified Michael in view of Burton as detailed regarding claim 1) using the syringe (the syringe of Elam communicating with the esophageal balloon in the modified Michael as detailed regarding claim 1).


Claims 4 and 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael, Elam and Burton as applied to claim 1 above in further view of Gale E. Dryden US 4,256,099.  
Regarding claim 4, Michael does not disclose a protrusion extending from the middle portion and dimensioned to hold a tongue at a desired position.  
 Dryden teaches a protrusion (sleeve 29, as per Column 2, lines 44-48 which protrudes radially outward of the walls of 11 and 12)  extending from the middle portion and dimensioned (sized to be about the outer-diameters of 11 and 12 in direct contact with 11 and 12) to hold a tongue (necessarily being fully capable of holding a tongues relatively away from 11 and 12 and away from the roof of the mouth) in a desired position (that wherein 11, 12 and 29 transfix the oral cavity and the tongues is held 
Dryden and Michael are analogous in that both are from the field of tube interfaces for patient ventilation.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal portion of the tubular member of Michael to comprise the second tube and protrusion extending from the middle portion and dimensioned to hold a tongue at a desired position of Dryden.  It would have been obvious to do so for the purpose of allowing mechanical ventilation via a ventilator.

Regarding claim 5, Michael does not disclose a nose block device.  
Dryden teaches a nose block device (Figure 1, clip 57 as per Column 3, lines 20-24) as part of an airway management apparatus (Figure 1).
Dryden and Michael are analogous in that both are from the field of tube interfaces for patient ventilation.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Michael to include the nose block device of Dryden for the purpose, as taught by Dryden of sealing the nasal cavity thus ensuring flow of gas to the lungs from 13 in Michael.

Claims 2 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael, Elam and Burton as applied to claim 1 above in further view of Whitsett et al., US 2011/0189104.  Michael discloses said apparatus to be for artificial respiration however does not disclose wherein said fluid is a surfactant, the surfactant being liquid, the surfactant being aerosol or the surfactant being gas.  Also Sato does not disclose a surfactant that is poractant alfa, calfactant, beractant, or lucinactant and wherein the surfactant is present at about 100-200 mg/kg/dose. 
 a liquid (the liquid phase of the aerosol), a gas (the gas phase of the aerosol), and an aerosol (as recited)  wherein the surfactant is a poractant alfa (CUROSURF as per Paragraph 60 such as being a trade name for poractant alfa would be understood by one of ordinary skill in the art to be poractant alfa)  and wherein the surfactant is present at about 100-200 mg/kg/dose (the dosage in the preferred embodiment of Paragraph 65).  
Whitsett and Michael are analogous in that both are from the field of pulmonary delivery of fluid for ventilation  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fluid of Michael to include the aerosol surfactant of Whitsett thus resulting in said apparatus wherein said fluid is a surfactant, the surfactant being liquid, the surfactant being aerosol and gas, the surfactant being porocant alfa and present at about 100-200 mg/kg/dose.   It would have been obvious to do so for the purpose of improving the likely outcome of resuscitation of infants by preventing and treating neonatal respiratory distress (as per Paragraph 56) and by decreasing the pressure required for lung inflation thus decreasing the likelihood of barotrauma.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785


/NED T HEFFNER/               Examiner, Art Unit 3785